DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. See paragraphs 122 and 125. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restrictions
Applicant’s election of Group 1 (claims 1-6) in the reply filed on 11 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Drawings
The drawings are objected to because, in Figure 3, reference character P points to the lines in the first skin layer S1 and the spaces between the lines in the second skin layer S2, while reference character 1 points to the spaces between the lines in the first skin layer S1, and reference character 2 points to the lines in the second skin layer S2. Since reference characters 1 and 2 designate fibers, it appears that these reference characters should point to the lines in both skin layers S1, S2.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the hollows of the first channels being at least partially blocked, as recited in claim 6, must be shown or the feature canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities:
In paragraph 15, “outlet dimeter” and “inlet dimeter” should be replaced with “outlet diameter” and “inlet diameter”.
In paragraph 62, “a second ADF 20” should be replaced with “a second ADF 10”.
Appropriate correction is required.

Claim Objections
Claims 2-4 and 6 are objected to because of the following informalities:
In claim 2, “outlet dimeter” and “inlet dimeter” should be replaced with “outlet diameter” and “inlet diameter”.
In claim 3, “inlet dimeter” should be replaced with “inlet diameter”.
In claim 4, for consistency with the terminology used in claim 3, “the short-side length” should be replaced with “a diameter”, and “the long-side length” should be replaced with “a long-side length”.
In claim 6, both instances of “a hollow” should be replaced with “the hollow” or “the respective hollow” (or equivalent) since claim 6 depends from claim 2, which recites that “each of the plurality of channels… includes a hollow”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,580,512 (“Koon”), cited in an IDS.
Regarding claim 1, Koon discloses a method for producing an unidirectionally-aligned discontinuous fiber-reinforced composite (see column 2, lines 32-44 and 54-64), the method including discontinuously and unidirectionally aligning short-fibers on a polymer base (the fibers 22 are discontinuously and unidirectionally aligned on the polymer substrate 24; see Figures 1-4, column 4, lines 13-57, column 5, lines 4-25, and column 5, line 44, to column 6, line 27) using an air-laid method (the fibers 22 fall through the air in the alignment tank 12 during the alignment process; see Id.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Koon, as applied to claim 1 above, and further in view of U.S. Patent No. 4,568,008 (“Hasselqvist”).
Regarding claim 2, Koon discloses:
applying air to the short-fibers such that the short-fibers are inserted into a plurality of channels (the fibers 22 fall through the air in the alignment tank 12 before entering the alignment apertures 36 of the mesh screen 28; see Figures 1 and 2, column 4, lines 13-57, and column 5, lines 4-25 and 44-60); and
aligning the short-fibers discharged from the plurality of channels unidirectionally on the polymer base disposed below the plurality of channels (see Figures 2-4 and column 5, line 44, to column 6, line 27).
Koon does not disclose wherein each of the plurality of channels has an outlet dimeter smaller than an inlet dimeter, and includes a hollow having an inclined face extending from the inlet to the outlet.
Hasselqvist discloses a device in which a wire 3 is fed from a spool 5 and is cut up into short lengths 1 in a rotating cutting device 2 before being shot into a funnel F that leads into a pipe 5. This aligns the fibres efficiently in the same direction and orients 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment apertures 36 of Koon to make them funnel-shaped in order to provide efficient alignment, as taught by Hasselqvist. This would result in each alignment aperture 36 having an outlet diameter smaller than an inlet diameter. In addition, at least part of the resulting passageway would have an inclined face. See Figure 5 of Hasselqvist. With respect to the inclined face extending from the inlet to the outlet, it would have been obvious to one of ordinary skill in the art to have further modified the passageway such that it gradually tapered from the inlet to the outlet rather than tapering over only part of the length as with the funnel F and pipe 5 in Figure 5 of Hasselqvist. Such a change in shape would not have affected the functioning of the passageway. See MPEP 2144.04(IV)(B), which discusses In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Regarding claim 3, modified Koon discloses wherein the outlet diameter is larger than a diameter of each of the short-fibers (see Figure 2 and column 5, lines 59 and 60, of Koon as well as Figures 1 and 5 of Hasselqvist). Modified Koon does not disclose that the inlet dimeter is larger than a long-side length of each of the short-fibers. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), in which the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 4, modified Koon discloses wherein the long-side length of each of the short-fibers is in a range of 3 mm to 70 mm (claim 9 of Koon discloses that the fibers can have a length “up to one-half inch”, i.e., up to 12.7 mm; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)). Modified Koon does not disclose that the short-side length of each of the short-fibers is in a range of 6 µm and 40 µm. However, Koon does suggest that the diameter of each fiber 22 is substantially less than its length, and there is nothing in the present Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), in which the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 5, as discussed above in connection with claim 4, claim 9 of Koon discloses that the fibers can have a length “up to one-half inch”, i.e., up to 12.7 mm. As discussed above in connection with claim 3, increasing the diameter of the funnel inlet of each alignment apertures 36 of Koon such that it was larger than the length of each fiber would not have interfered with the alignment process of Koon (or Hasselqvist) since the tapering of the funnel would still ensure proper alignment. Accordingly, the limitation that the inlet diameter is larger than or equal to 24 mm does not patentably define over the combination of Koon and Hasselqvist. See MPEP 2144.04(IV)(A), which discusses Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), in which the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See also MPEP 2144.04(IV)(A), which discusses Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), in which the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 recites that the plurality of channels includes first channels and second channels disposed outwardly the first channels. Each of the first channels .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached Monday-Thursday, 9:00 AM-6:30 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/MARC C HOWELL/Primary Examiner, Art Unit 1774